Citation Nr: 1439716	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  00-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel






INTRODUCTION

The Veteran had active service from March 1978 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Claims of service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD) and entitlement to Vocational Rehabilitation services were previously on appeal before the Board and remanded in April 2013.  The record shows that these claims have since been granted.  Therefore, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In a September 2006 decision, the Board remanded this issue for further development.  In September 2008, the Board denied the Veteran's claim.  He appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) and remanded the matter to the Board.  The Board remanded this case in May 2010 and April 2013 further development in accordance with the terms of the Joint Motion.  

The Veteran testified at a hearing before the undersigned in July 2008.  A transcript is of record. 

The Veteran indicated in a January 2013 statement that he did not wish to be represented, and the record shows that his former representatives have withdrawn representation.  Accordingly, the Board will proceed with appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While the Board sincerely regrets the delay, this claim must be remanded again for further development to make an informed decision, and to ensure that it is afforded every due consideration.

Further opinion from a VA psychologist or psychiatrist is necessary to assess the impact of the Veteran's service-connected adjustment disorder on his ability to work.  In the October 2013 opinion, the examiner found that the Veteran had mild symptoms which resulted in some difficulty in social and occupational functioning, but that he was generally functioning quite well.  The examiner noted in this regard that the Veteran attended school full time, kept in touch with certain family members, informally mentored youth and volunteered in other ways, and regularly engaged in leisure activities.  A Global Assessment of Functioning (GAF) score of 70 was assigned, denoting mild symptoms and functional impairment.  See DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV); see also Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The examiner concluded that the Veteran's psychiatric symptoms would impact his work performance, but could be accommodated with "flexibility of schedule, limited interaction with other people, or other (fairly minor) modifications."  

While the Veteran's symptoms may have presented as relatively mild at the time of the October 2013 examination (according to the examiner's findings), and while the Veteran appears to be successfully engaged in school full time and doing other activities that suggest a high level of functioning, the examiner's findings do not seem to take into account the Veteran's history during this claim of long-standing unemployment and non-activity.  In other words, whatever the snapshot of the Veteran's functioning at the time of the examination may have been, the overall disability picture as reflected in the VA treatment records appears to be much more severe, at least in the recent past.  Thus, a new opinion that takes this history into account must be provided.  See 38 C.F.R. § 4.2 (2013).

Specifically, the Social Security Administration (SSA) records and a June 2007 VA skin examination report reflect that the Veteran has not worked since January 1999 due to psychiatric symptoms, and SSA determined in a September 2003 decision that the Veteran was disabled for SSA purposes due to an affective or mood disorder.  A January 2002 statement from his former employer indicates that the Veteran's job doing data entry was terminated, but does not state the basis for the termination.  The Veteran has not worked since then. 

Significantly, the VA treatment records show that in October 2001 the Veteran reported being depressed for at least two or three years, and that it had reached the point where he just stayed home all day and did nothing.  He also reported feeling no energy, and requested antidepressant medication, which was prescribed by the treating psychiatrist.  In February 2002, he reported feeling depressed, lack of trust with a sense that people or the government were plotting against him, and wanting to harm others, and felt at times as if someone was following him.  He also reported feeling sluggish, forgetful, and having no desire to do anything.  He was diagnosed with major depressive disorder with psychotic features.  

At a July 2002 SSA examination, the Veteran reported feeling "a great deal better" due to the antidepressant medication.  However, he related a history of depression with crying spells, appetite changes, increased sleep, decreased energy, social isolation, diminished pleasure from life, and suicidal ideation without attempts.  He stated that he had experienced this level of depression on an episodic basis for about the past three years, although recently he did not experience significant depression.  He also reported hearing a "demonic voice" in his head which began about two years earlier.  The examiner diagnosed major depression that was recurrent and severe with psychotic features.  

Thus, as the above evidence indicates that the Veteran has not worked since January 1999 due to significant psychiatric symptoms, any VA opinion assessing the impact of the Veteran's psychiatric symptoms on his ability to work must take into account the above history.  

The Board also recognizes that the Veteran's symptoms may have improved significantly during this claim, given his recent full-time attendance at school and the findings in the October 2013 VA examination report.  These findings are largely echoed in a May 2011 VA examination report, which also assigned a GAF score of 70 and indicated that the Veteran's symptoms were at the upper end of the mild range.  That examiner similarly concluded that the Veteran's adjustment disorder only resulted in an occasional decrease in work efficiency, with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  Notably, VA treatment records dated in April 2010 show that the Veteran reported "doing a whole lot better," with a general improvement in symptoms and social functioning.  

However, the fact that the evidence shows improvement in symptoms only underscores the need to assess the Veteran's psychiatric disorder in light of its entire history during the pendency of this claim, which was submitted in September 2001, and not just as it currently manifests.  Indeed, as recently as August 2009 the Veteran reported not working for the past ten years due to his "mental health issues," stating that he struggled with paranoia and anxiety, depersonalization, derealization, trouble leaving the house, sleep problems, and nightmares.  In a July 2009 VA treatment record, he related that while recent medication had helped, "something [was] still not right," and he became paranoid around others or anxious, possibly with panic attacks.  He stated that prior to medication he was depressed, not eating, hallucinating, and experiencing suicidal ideation, but since taking medication his hallucinations and suicidal ideation had resolved.  In short, there have been evident fluctuations in the severity of the Veteran's disorder during the pendency of this claim.  

The examiner's opinion must take the above history into account.  If the examiner finds that the Veteran's symptoms produced unemployability for a period of time since 1999, but have since improved to the point where he can now obtain and maintain employment with proper accommodations, the examiner should so state and specify to the extent reasonably possible when the Veteran was able to resume working.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the Veteran's outstanding VA treatment records dated since February 2014 with the claims file (preferably by uploading them to the Virtual File). 

2. Obtain an opinion from a VA psychologist or psychiatrist on the impact of the Veteran's service-connected adjustment disorder on his ability to work.  The entire claims file and a copy of this REMAND must be made available to the clinician for his or her review.  The Veteran need not be scheduled for another examination unless deemed necessary by the clinician rendering the opinion.  

The clinician's attention is drawn in particular to the discussion above in the body of this remand for a helpful overview of the history of the Veteran's psychiatric disorder during the pendency of this claim.  

After reviewing the claims file and the history discussed above, the clinician must discuss the impact of the Veteran's psychiatric disorder on his ability to obtain or maintain substantially gainful employment at any point since 1999, without regard to his advancing age and disabilities that are not service connected.  

The clinician must take into account the history of the Veteran's psychiatric disorder as reflected in the VA treatment records and SSA records (and briefly summarized above) which indicates that he stopped working in January 1999 due to psychiatric symptoms and that during this claim he has had significant depression and other symptoms.  

If the clinician finds that the Veteran's symptoms produced unemployability for a period of time since 1999, but have since improved to the point where he can now obtain and maintain substantially gainful activity with proper accommodations (see, e.g., April 2010 versus August 2009 VA treatment records), the clinician should so state and specify to the extent reasonably possible when the Veteran was able to resume working.  

A complete explanation must be provided in support of the opinion.  

3. After completing any other indicated development, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



